WOODS, Circuit Judge.
There is no complaint in the bill that complainant’s children are excluded from the public schools of the state on account of their race and color or for any other reason. Nor is there any averment that the public schools which are open to complainant’s children are in any respect whatever inferior to the schools where the children of the white race are educated. The grievance, and -the sole grievance, set out in the bill is that complainant’s children, being of African descent, are not allowed to attend the same public schools as those in which children of white parents are educated. Is this a deprivation of a right granted by the constitution of the United States? The complainant says that the action of the defendants deprives him and his children of the equal protection of the laws, and therefore impairs a right granted to him and them by the fourteenth amendment to the constitution of the United States, and the act of congress passed to secure the same. Is there any denial of equal rights in the resolution of the board of directors of the city schools, or in the action of the subordinate officers of the *296schools, as set out in the bill? Both races are treated precisely alike. White children and colored children are compelled to attend different schools. That is all. The state, while conceding: equal privileges and advantages to both races, has the right to manage its schools in the manner which, in its judgment, will best promote the interest of all.
The state may be of opinion that it is better to educate the sexes separately, and therefore establishes schools in which the children of different sexes are educated apart. By such a policy can it be said that the equal rights of either sex are invaded? Equality of right does not involve the necessity of educating children of both sexes, or children without regard to their attainments or age in the same school. Any classification which preserves substantially equal school advantages does not impair any rights, and is not prohibited by the constitution of the United States. Equality of rights does not necessarily imply identity of rights. These views have been held by the supreme court of Ohio, in respect to a law under which colored children were not admitted as a matter of right into the schools for white children. State v. McCann, 21 Ohio St. 199. See, also, State v. Duffy, 7 Nev. 342, where substantially the same doctrine is held. See, also, the concurring opinion of Mr. Justice Clifford, in Hall v. De Cuir, 95 U. S. 485. In the state of Georgia there is a law forbidding the intermarriage of white persons and persons of African descent. It was held by Erskine, District Judge, of the United States court, that this law was not obnoxious to the fourteenth amendment to the constitution. In re Hobbs, [Case No. 6,550.] The argument in support of this decision is that the law applies with equal force to persons of both races. Its prohibition applies alike to black and white, and the penalty for disobedience falls with equal severity on both. These authorities, it seems to me, fully sustain the views above announced by this court. But complainant contends that by the constitution of the state of Louisiana separate schools for white and colored children are prohibited, that the actings and doings of defendants set out in the bill are in violation of the plaintiff’s right under the constitution of the state, and are a denial to plaintiff of the -equal protection of the laws of the state, and that the board of the city schools and the other defendants in the bill, in this matter represent the state; that their acts are the acts of the state, and, consequently, that the clause of the fourteenth amendment to the constitution of the United States, which declares “No state shall deny to any person within its jurisdiction the equal protection of the laws,” applies to this case.
Whether the board of directors of city schools, Rogers, the chief superintendent of schools, and Gordon, the principal of the Fillmore school, are the state of Louisiana, or represent the state of Louisiana, so that their acts are to be considered the acts of the state, it is unnecessary now to decide. Conceding for the present that their acts are the acts of the state, does it follow that this court can take cognizance of their doings, under that clause of the constitution relied on? If I am not in error in holding that the requiring of white and colored children to attend separate schools, even when such schools are supported at the public cost, does not deprive either class of their equal rights, it would follow that as between citizens of the same state this court has no jurisdiction' of the case presented by the bill. If I am right in the view presented the claim of complainant amounts to this, that this court, without regard to the citizenship of the parties, has authority to inquire into every violation of a state law or state constitution by the officers of the state. This court does not sit to supervise the conduct of state officers unless it impairs some right granted by the constitution of the United States, or unless the citizenship of the parties to the suit gives the court jurisdiction. Generally we are authorized to enforce or administer the state laws only when there is a controversy between citizens of different states. As the bill does not present the case of an impairment of a right granted by the constitution of the United States, and as all the parties to it are citizens of the state of Louisiana it does not disclose any case of which this court can take jurisdiction. The demurrer must therefore be maintained.